ORDER
PER CURIAM.
Mother, S.F., and father, T.F., appeal from the judgment of the trial court terminating their parental rights to their two children, R.F. and L.F. The appeals were consolidated for our review.
We have reviewed the record on appeal and find that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. The parties, however, have been furnished with a memorandum for their information only, *720setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).